IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Township of Neshannock,                  :    CASES CONSOLIDATED
                  Appellant              :
                                         :
            v.                           :    No. 387 C.D. 2017
                                         :
Kirila Contractors, Inc. and Fidelity    :
and Deposit Company of Maryland,         :
and Kirila Contractors, Inc., Hatch,     :
Mott MacDonald and Hatch Mott            :
MacDonald, LLC, and Hatch Mott           :
MacDonald T&T, Inc., both t/d/b/a        :
Hatch Mott MacDonald                     :

Township of Neshannock                   :
                                         :
            v.                           :    No. 436 C.D. 2017
                                         :
Kirila Contractors, Inc. and             :
Fidelity and Deposit Company             :
of Maryland,                             :
                     Appellants          :

                                        ORDER

             NOW, April 23, 2018, having considered designated appellant’s
application for reargument and designated appellee Kirila Contractors, Inc.’s answer
in response thereto, the application is denied.



                                              MARY HANNAH LEAVITT,
                                              President Judge